DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 	  	    nonobviousness.
Claims 1-2, and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tellez (US 20040178657 A1), in further in view of Biggie et al. (US 5701622 A), and in further view of Heck (US 5242206 A).

	Regarding Claim 1, Tellez teaches an inflatable vehicle cover (10), comprising;
A plurality of inflatable air chambers (12) in fluid communication with each other; (Figs. 1-2; [0028] - [0030])
Wherein at least one valve (16) is configured to receive a pump (22); (Figs. 1-2; [0029])
At least one valve (16) in fluid communication with the plurality of inflatable air chambers (12). (Figs. 1-2; [0029] – [30])
A plurality of fastening straps (20). (Figs. 1-2; [0025], [0038])
A material (nylon, rayon, polyolefin, polyurethane or similar material) disposed on an underside surface (Fig. 2) of the plurality of inflatable air chambers (12). (Fig. 2; 0023)
	Tellez does not teach; wherein a plurality of fastening straps are disposed to the underside of the plurality of inflatable air chambers, or wherein the plurality of fastening straps are disposed between the plurality of air chambers and the material.
	With regards to the plurality of fastening straps being disposed to an underside of the plurality of inflatable air chambers, Biggie et al. further teaches that a plurality of fastening straps (14)  are disposed on an underside (17) of the plurality of inflatable air chambers (12). (Fig. 2; Col. 5, Lines 4-12)
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the inflatable vehicle cover as taught by 
	With regards to wherein the plurality of fastening straps are disposed between the plurality of air chambers and the material, Heck further teaches that the plurality of fastening straps (16), are disposed between the plurality of air chambers (12), and the material (14). Wherein it can be seen (Fig. 4) that the fastening straps (36) are disposed between the air chambers (28) and the bottom material (14) as taught by Heck. (Fig. 4; Col. 3, Lines 35-45)
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the inflatable vehicle cover as taught by Tellez, modified above, and provide for the plurality of fastening straps to be disposed between the plurality of inflatable air chambers and the material as taught by Heck. One would be motivated to combine these elements in order to create an inflatable vehicle cover with straps displaced from the bottom material in order to protect the finish of the vehicle the cover is attached to.
	Regarding Claim 2, Tellez, modified above, further teaches that the plurality of inflatable air chambers (12) are configured to absorb the impact of precipitation in the form of hail. (Figs. 1-3; [0010] – [0011], [0023], [0028], [0031])
Regarding Claim 5, Tellez, modified above, further teaches that the plurality of fastening straps (20) are disposed along a perimeter (comprised by flange (18)) of the plurality of inflatable air chambers (12). (Figs. 1-2; [0025], [0038])
	Regarding Claim 6, Tellez, modified above, teaches that the plurality of inflatable air chambers (12) comprises a first grouping (120 of Modified Figure 2 below) of air chambers (12) and a second grouping ((121 of Modified Figure 2 below) of door panel assembly (62) connected by inflow valves (28)) of inflatable air chambers (12) that are in fluid communication with each other. (Fig. 2; [0028] - [0030])    
[AltContent: rect][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: rect]
    PNG
    media_image1.png
    27
    39
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    27
    36
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    26
    151
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    859
    937
    media_image4.png
    Greyscale

	
Regarding Claim 7, Tellez, modified above, teaches at least one valve comprising a first valve (16) that is in fluid communication with the first grouping (120 of Modified Figure 2 above) of inflatable air chambers (12) and a second valve (28) that is in fluid (121 of Modified Figure 2 above) of inflatable air chambers (12). (Fig. 2; [0029])
	Regarding Claim 8, Tellez, modified above, teaches all of the elements of the present invention described above in claim 6 except; wherein the first grouping of inflatable air chambers and the second grouping of inflatable air chambers are interwoven.
	Wherein Biggie et al. further teaches a first grouping of inflatable air chambers (22), which is interlaced with a second grouping of inflatable air chambers (24) through their attachment to bottom sheet (17). (Fig. 4; Col. 4; Lines 60-67)
	Heck further teaches that a first grouping of inflatable air chambers (20) is interwoven with a second grouping of inflatable air chambers (22) through the use of seam (18). (Figs. 2-3; Col. 3; Lines 1-5)
	It would have been It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the inflatable vehicle cover as taught by Tellez, further in view of Biggie et al., and provide for the first grouping and second grouping of inflatable air chambers to be interwoven as taught by Heck. One would be motivated to combine these elements in order create an inflatable vehicle cover with separate groupings of inflatable air chambers which function as a contingency for protecting the vehicle in the event one of the groupings of inflatable air chambers fail.
	Regarding Claim 9, Tellez teaches that the at least one valve (16) comprises a single valve that is in fluid communication with both the first grouping (120 in Modified Figure 2 above) of inflatable air chambers (12) and the second grouping (121 in Modified Figure 2 above)  of inflatable air chambers (12). (Fig. 2; [0028] - [0030])    

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Tellez (US 20040178657 A1), in further in view of Biggie et al. (US 5701622 A), in further view of Heck (US 5242206 A), as applied to claim 1 above, and in further view of Gill et al. (US 9770966 B1),	

Regarding Claim 3, Tellez, modified above, teaches all of the elements of the present invention described above except; wherein the material is configured to prevent damage to an exterior of the vehicle.
	Gill et al. further teaches an inflatable vehicle cover (10), wherein the material (44) is configured to prevent damage to the exterior of the vehicle. (Figs. 1, 4; Col.2, Lines 43-53)
	It would have been It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the inflatable vehicle cover as taught by Tellez, modified above, and provide for the material being configured to prevent damage to the exterior of the vehicle as taught by Gill et al. One would be motivated to combine these elements in order to create an inflatable vehicle cover that employs a material configured that won’t cause damage to the finish of the vehicle beneath it.	

Regarding Claim 4, Tellez, modified above, teaches all of the elements of the present invention described above except; that the material is a non-abrasive material.
	Gill et al. further teaches an inflatable vehicle cover (10), wherein the material (44) is a non-abrasive material (wherein Gill et al. teaches a soft bottom layer (44) designed to protect the exterior of the vehicle from the cover). (Figs. 1, 4; Col.2, Lines 43-53)
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the inflatable vehicle cover as taught by Tellez, modified above, and provide for the material being a non-abrasive material as taught by Gill et al. One would be motivated to combine these elements in order to create an inflatable vehicle cover that employs a non-abrasive material, thereby preventing damage to the vehicle it rests upon, such as scratches or abrasions.	

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Molina (US 20160185200 A1), teaches a vehicle protective covering assembly that employs a plurality of inflatable bladders in fluid communication with each other.
Carabajal (US 20130292963 A1), teaches an inflatable vehicle protective cover.
Ferris (US 4294483 A), teaches an inflatable vehicle protective cover.
Schiebl (US 7234770 B1), teaches an inflatable seat cushion with a strap attached to the underside of the inflatable component.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R CAUDILL whose telephone number is (303)297-4349.  The examiner can normally be reached on Monday-Friday 8:30-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN CAUDILL/Examiner, Art Unit 3733         

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733